Bell, Chief Judge.
The defendant was indicted for simple kidnapping and convicted. Held:
Submitted April 5, 1977
Decided May 6, 1977.
Brannen, Wessels & Searcy, Charles H. Wessels, for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Assistant District Attorney, for appellee.
1. Evidence was admitted over objection relating to the demand for and the payment of ransom. The defendant’s objection was that since he was indicted only for the lesser crime of simple kidnapping and not for the greater offense of kidnapping for ransom, this evidence was immaterial to the issue. See Code § 26-1311. The sole evidence linking the defendant with the crime charged consisted of his participation in the pick-up of the ransom money. This evidence was properly admitted as it tended to identify defendant as a party to the crime charged and was part of the res gestae. Cox v. State, 165 Ga. 145 (139 SE 861).
2. The evidence authorized the conviction.

Judgment affirmed.


McMurray and Smith, JJ., concur.